Title: To George Washington from Brigadier General Charles Scott, 30 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 30th 1778
          
          I this moment recd a letter from Majr Lee who has been on the Lines for several days in order To make what Discoverys he Could. his letter Your Excellency has Inclosd togather with two Nuse papers. I have Accounts from long Island Last evening. that very Nearly agree with that of majr Lees. but as it was not through the proper Channil from whence I expected it I did not give Credit to it, untill now. I have orderd Gists Corps to continue about ten or twelve miles below my Camp and Shift their Ground frequently to avoid surprize, and be in Readiness to Support Lee whilst he is on the lines. and in case the enemy should Evacuate the Bridg to make what advantage might Turn up. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        